Exhibit 99.2 Daulton Capital Provides Update on Property Acquisitions in Mineral Rich Klondike and White Gold districts Resource Finance Company Fast Tracking Projects in Areas of Historically High Gold Silt Anomalies LAS VEGAS, NEVADA- - Daulton Capital Corp. (OTCBB: DUCP), a natural resource finance company specializing on precious & base metal developments and oil & gas properties, is pleased to provide shareholders with the following updates regarding its recently acquired property rights in the mineral rich Klondike and White Gold districts. The Ballarat Project now consists of 94 Yukon Quartz Mining Claims located in the Dawson Mining District, Yukon Territory, Canada, situated 3 miles south east of Underworld Resources, Black Fox Property.The claim block covers approximately 19 square kilometres and straddles Ballarat Creek, one of the main placer gold producing creeks in the Thistle Area (White Gold District), which covers a 98% percentile gold silt anomaly. As previously announced, Daulton Capital’s exploration plans for the BallaratProject are to establish a soil and ground magnetic survey over the GSC anomalous silt drainage. The soil sampling program will be followed up with a portable excavator trenching program that the company believes will generate numerous quality drill targets. The high silt data found on the Ballarat Project represent one of the highest silt sample anomalies in the area and the Company now plans to “fast track” the activities on this property. The Ballarat Project block’s geology is very similar to the Underworld White Gold Project and according to the Geological Survey of Canada (GSC) and the Yukon Geological Survey (YTG) geology maps, the Ballarat Project is covering mainly augen gneiss with minor amphibolites and quartz-mica schist. The GSC regional magnetic data is indicating the Ballarat Project is straddling a regional north east trending magnetic high similar to Underworld’s White Gold, Golden saddle zone, which is also straddling a magnetic high with the main mineralization following a north east trend.Additional comparable evidence can be derived from GSC silt sample data.The GSC has collected samples from many creeks in the area for gold and other elements.According to GSC sample data, Underworld’s White Gold project’s GSC silt sample results were 12 ppb Au, whereas the Ballarat Project silt values came in at 32 ppb Au. Terry Fields, CEO of Daulton, commented, “Since the discovery of Underworld’s White Gold Project and subsequent takeover by Kinross Gold Corp., the entire area is becoming the focus of international attention.We are fortunate to be working directly with local Dawson City prospector, Shawn Ryan, who is credited with the initial discovery on Underworld’s White Gold Property, was named
